Case 1:18-cr-00681-WFK Document 161 Filed 09/13/19 Page 1 of 1 PageID #: 4698



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                              No. 18-cr-681 (S-1) (WFK)

               v.                                      NOTICE OF DEFENDANT JEAN
                                                       BOUSTANI’S MOTION IN LIMINE
 JEAN BOUSTANI, et al.,                                TO PRECLUDE THE GOVERNMENT
                                                       FROM REFERRING TO THE
               Defendants.                             MOZAMBICAN COMPANIES AS
                                                       “SHELL COMPANIES” AND THE
                                                       INFRASTRUCTURE PROJECTS AS
                                                       “FRONTS” DURING TRIAL


       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, dated

September 13, 2019, Defendant Jean Boustani, by his attorneys, moves before the Honorable

William F. Kuntz of the United States District Court for the Eastern District of New York, 225

Cadman Plaza East, Brooklyn, New York, for an Order granting Defendant’s Motion in Limine

to preclude the government from referring to the Mozambican Companies as “shell companies”

and the Infrastructure Projects as “fronts” during trial.


Dated: September 13, 2019
       New York, New York


                                       By:     /s/ Michael S. Schachter
                                               Michael S. Schachter
                                               Randall W. Jackson
                                               Casey E. Donnelly
                                               Philip F. DiSanto
                                               787 Seventh Avenue
                                               New York, New York 10019-6099
                                               Phone: (212) 728-8000
                                               Email: mschachter@willkie.com

                                               Attorneys for Defendant Jean Boustani
